Citation Nr: 1623368	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for trivial mitral tricuspid regurgitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was last before the Board in November 2014, when it was remanded for further development.


FINDING OF FACT

The Veteran's trivial mitral tricuspid regurgitation is not manifested by a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; continuous medication is not required.


CONCLUSION OF LAW

The criteria for an compensable initial rating for trivial mitral tricuspid regurgitation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7099-7000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As part of the Benefits Delivery at Discharge Program, the Veteran was advised of the "downstream" issues of disability ratings and effective dates prior to the initial April 2008 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support the claim for an increased rating for trivial mitral tricuspid regurgitation.

The Veteran was provided VA examinations in connection with the claim.  The Board finds the May 2011 and January 2016 examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the January 2016 examination substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue being adjudicated.  The Board is satisfied that evidentiary development is complete and VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's trivial mitral tricuspid regurgitation has been rated as 0 percent disabling under DC 7099-7000.  38 C.F.R. § 4.104 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is built with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's disability was rated by analogy to Diagnostic Code 7000 for valvular hear disease (including rheumatic heart disease).

The rating criteria of Diagnostic Code 7000 provide that a 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104 (2015).

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  38 C.F.R. § 4.104 (2015).

A 60 percent rating is assigned when the disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2015).

A 100 percent rating is assigned when the disability results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating can also be assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104 (2015).

The rating criteria provide that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2015).

An April 2008 electrocardiogram was overall normal but showed trivial mitral tricuspid regurgitation.  The ejection fraction was 67 percent, and greater than 10 METs was estimated based on the Veteran's ability to climb stairs quickly.

On May 2011 VA examination, the examiner noted the Veteran's chest was bilaterally symmetric and his respirations were regular and rhythmic.  His lungs were clear and without wheezes or crackles.  Heart rate was regular and rhythmic without murmurs or gallops.  An echocardiogram was normal and showed normal left ventricular systolic function with 60 percent left ventricular ejection fraction (LVEF).  The examiner noted there were no discrete segmental wall motion abnormalities, normal left ventricular diastolic function, and normal mitral and aortic valves without significant stenosis with trivial insufficiency.  The diagnosis of trivial mitral tricuspid regurgitation was confirmed, and no functional limitation was noted.

On January 2016 VA examination, the Veteran reported his trivial mitral tricuspid regurgitation was diagnosed around the time of his service separation in 2008, and that he had no issues or follow-up for the condition.  He denied ever seeing a cardiologist for any heart conditions or ever having a stress test.  He stated he remained physically active as a loadmaster/rigger and denied any functional limitations, to include chest pains, palpitations, syncope, orthopnea, angina, dizziness, or fatigue.  He reported he did not regularly exercise outside of work, but had no limitations doing yard work or climbing stairs.  The examiner noted the Veteran's trivial mitral tricuspid regurgitation was asymptomatic.  He did not require any medication, and he did not have a myocardial infarction, congestive heart failure, cardiac arrhythmia, infectious cardiac conditions, or pericardial adhesions.  He had not been hospitalized to treat any heart condition.  On examination, his heart rate was 70 to 75, with regular rhythms and normal heart sounds.  There was no jugular-venous distension, the lungs were clear, peripheral pulses were normal, and there was no peripheral edema.  On an interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  A heart condition did not impact his ability to work.

Upon review of the record, including the July 2014 Brief where the Veteran's representative stated the Veteran had angina, dizziness, and fatigue, the Board finds that the disability picture presented by the Veteran's trivial mitral tricuspid regurgitation does not warrant a compensable disability rating.  The examination and other evidence does not show areas of involvement meeting the criteria for 10 percent disability rating, to include a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or symptoms requiring continuous medication.  On the contrary, the Veteran's trivial mitral tricuspid regurgitation has been described as asymptomatic.  

Accordingly, the Board finds that an initial compensable disability rating for trivial mitral tricuspid regurgitation is not warranted.  The preponderance of the evidence is against the assignment of any increased rating and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's trivial mitral tricuspid regurgitation under 38 C.F.R. § 3.321(b).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  If that is the case, then the RO or Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's trivial mitral tricuspid regurgitation symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's trivial mitral tricuspid regurgitation is asymptomatic.  He is not shown to have been hospitalized for any episodes related to trivial mitral tricuspid regurgitation.  The symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the trivial mitral tricuspid regurgitation is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to trivial mitral tricuspid regurgitation.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the Veteran is currently employed and the January 2016 VA examiner stated that a heart disability did not impact his ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.


ORDER

Entitlement to an initial compensable rating for trivial mitral tricuspid regurgitation is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


